--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 16,
2012 by and among Imperial Resources, Inc., a Nevada corporation with
headquarters located at Suite 900, 106 E. 6th Street, Austin, TX 78701 (the
“Company”), and the investor whose name appears on the signature page hereto
(the “Purchaser”).
 
RECITALS:
 
WHEREAS, the Company desires to raise cash funds from the Purchaser (the
“Purchaser”), pursuant to a private offering of $20,000 worth of common stock,
$.001 par value, of the Company (“Common Stock”), on terms and conditions set
forth in this Agreement.
 
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, upon the terms and subject to the conditions set
forth herein, the aggregate number of shares of Common Stock set forth under the
Purchaser’s name on the signature page hereto (the “Securities”).
 
NOW, THEREFORE, IN CONSIDERATION of the foregoing and the respective
representations, warranties, covenants, agreements and conditions contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound
hereby, the Company and the Purchaser agree as follows:
 


 
ARTICLE I
 
DEFINITIONS
 
I.1 Definitions.  Defined terms used in this Agreement shall have the meanings
ascribed to them by definition in this Agreement or in Appendix A.
 
ARTICLE II
 
PURCHASE AND SALE
 
II.1 Sale and Issuance of Securities.  Subject to the terms and conditions set
forth in this Agreement, the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, such number of the Securities as
equals $20,000 (“Purchase Price”) divided by the per share purchase price (“Per
Share Purchase Price”).  The Per Share Purchase Price will be 90% of the volume
weighted average of the closing price of a share of Common Stock as reported by
the Trading Market for the ten Trading Days immediately preceding the date of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
II.2 Delivery of Purchase Price; Closing Date.
 
The Purchase Price shall be delivered to the Company in United States Dollars
and in immediately available funds by wire transfer to the account of the
Company set forth as Exhibit A hereto, within 14 calendar days of the date of
this Agreement (the “Closing Date”).  At the Closing Date, against delivery of
the Purchase Price, the Company will deliver to the Purchaser one or more
certificates representing the Securities being purchased.
 
II.3 Acknowledgment of Irrevocable Subscription.  The Purchaser agrees that the
Purchaser’s subscription to purchase the Securities pursuant to this Agreement
is irrevocable by the Purchaser.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
III.1 Representations and Warranties of the Company.  Subject to the exceptions
and qualifications set forth in the Disclosure Schedules hereto (if any), the
Company hereby represents and warrants to the Purchaser as follows, as of the
date hereof and the Closing Date:
 
(a) Organization and Qualification.  The Company is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite legal
authority to own and use its properties and assets and to carry on its business
as currently conducted.  The Company is not in violation of any of the
provisions of its certificate or articles of incorporation or bylaws.   The
Company is duly qualified to do business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, have or reasonably be expected
to result in: (i) a material adverse effect on the results of operations,
assets, prospects, business condition (financial or otherwise) of the Company
taken as a whole, (ii) a material and adverse impairment of the Company’s
ability to perform its obligations under any of the Transaction Documents, or
(iii) a material and adverse effect on the legality, validity or enforceability
of any of the Transaction Documents (clauses (i) through (iii) collectively, a
“Material Adverse Effect”).
 
(b) Authorization; Enforcement.  The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders.  Each of the Transaction Documents to which it is a party
has been or will be duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute,
 

 
2

--------------------------------------------------------------------------------

 

the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and (ii)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.
 
(c) No Conflicts.  The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not (i) conflict
with or violate any provision of the Company’s certificate of incorporation or
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument to which the Company is a party or by which any property or
asset of the Company is bound, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, (iii) result in any lien on
assets or on property of the Company, or (iv) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including,
assuming the accuracy of the representations and warranties of the Purchaser set
forth in Section III.2 hereof, federal and state securities laws and regulations
and the rules and regulations of any self-regulatory organization to which the
Company or its securities are subject), or by which any property or asset of the
Company is bound, except to the extent that such violation would not reasonably
be expected to have a Material Adverse Effect.
 
(d) Capitalization.  The authorized capital stock of the Company consists of
500,000,000 shares of Common Stock.  Immediately prior to the Agreement there
were 42,894,561 shares of Common Stock issued and outstanding.  All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
non-assessable and have been issued in compliance in all material respects with
all applicable securities laws.  The issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.
 
(e) The Securities. The Securities are duly authorized and, when issued and paid
for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens, charges,
claims, security interests, encumbrances, rights of first refusal or other
restrictions.
 
(f) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
twelve-four (12) months preceding the date hereof on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Such reports required to
be filed by the Company under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof,
 

 
3

--------------------------------------------------------------------------------

 

together with any materials filed or furnished by the Company under the Exchange
Act, whether or not any such reports were required being collectively referred
to herein as the “SEC Reports” and, together with this Agreement and the
schedules to this Agreement (if any), the “Disclosure Materials”.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The financial statements included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of un-audited statements, to
normal, year-end audit adjustments.  All material agreements to which the
Company or any consolidated subsidiary is a party or to which the property or
assets of the Company or any consolidated subsidiary are subject are included as
part of or identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.
 
(g) Since the date of the latest audited financial statements included within
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect or a material adverse effect on the Company, (ii) the Company has
not incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or the changed
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, in their capacities
as such, or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
stock-based plans.  The Company has taken any steps to seek protection pursuant
to any bankruptcy law nor does the Company have any knowledge that its creditors
intend to initiate involuntary bankruptcy proceedings.
 
(h) Compliance.  The Company, except in each case as would not, individually or
in the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is not in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company), nor has the Company received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
applicable order of any court, arbitrator or governmental body, or (iii) is or
has been in violation of any applicable statute, rule or regulation of any
governmental authority.
 
 
4

--------------------------------------------------------------------------------

 
 
(i) No General Solicitation; No Placement Agent’s Fees.  Neither the Company nor
any of its Affiliates has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company has not engaged any placement agents or
brokers for the sale of the Securities, however, if there is such an agent or
broker for the Company, the Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commission (other
than for persons engaged by any Purchaser or its investment advisor) relating to
or arising out of the sale of the Securities pursuant to this Agreement.
 
(j) Private Placement.  Neither the Company nor any of its Affiliates has,
directly or indirectly, made any offer or sale of any security or solicitation
of any offer to buy any security under circumstances that would (i) eliminate
the availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby, or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions.
 
(k) Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(l)           No Other Representations or Warranties.  Except for the
representations and warranties contained in this Section III.1, neither the
Company nor any other Person on behalf of the Company makes any express or
implied representation or warranty with respect to the Company or with respect
to any other information provided to the Purchaser in connection with the
transactions contemplated hereby.
 
III.2 Representations and Warranties of the Purchaser.  Subject to the
exceptions and qualifications set forth in the Disclosure Schedules hereto (if
any), the Purchaser hereby represents and warrants to the Company as follows, as
of the date hereof and as of the Closing Date:
 
(a) Organization; Authority.  The Purchaser is a limited liability company, and
it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate, partnership
or other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The purchase by Purchaser of the
Securities hereunder has been duly authorized by all necessary corporate and
other action on the part of

 
5

--------------------------------------------------------------------------------

 

Purchaser. This Agreement has been duly executed and delivered by Purchaser and
constitutes the valid and binding obligation of Purchaser, enforceable against
it in accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and (ii)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.
 
(b) No Public Sale or Distribution.  The Purchaser is acquiring the Securities
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or made
under an exemption from such registration and in compliance with applicable
federal and state securities laws, and Purchaser does not have a present
arrangement to effect any distribution of the Securities to or through any
person or entity.
 
(c) Investor Status.  At the time Purchaser was offered the Securities, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.  Purchaser is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority (“FINRA”) or an entity engaged in the business of
being a broker dealer.  Except as otherwise disclosed in writing to the Company
on Exhibit A-2 hereto on or prior to the date of this Agreement, Purchaser is
not affiliated with any broker dealer registered under Section 15(a) of the
Exchange Act, or a member of the FINRA or an entity engaged in the business of
being a broker dealer.
 
(d) Experience of Such Purchaser.  Purchaser, either alone or together with its
representatives, has the knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Purchaser understands that it must bear the
economic risk of this investment in the Company indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment.
 
(e) Access to Information.  Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials (some of which are available on
the SEC website and not specifically delivered to the Purchaser) and has been
afforded: (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities and the Company; (ii) access to information
(other than material non-public information) about the Company and the financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
 
(f) No Governmental Review.  Purchaser understands that no United States federal
or state agency or any other United States and non-United States government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of the investment in the
Securities and the Company nor have such authorities passed upon or endorsed the
merits of the offering of the Securities.
 

 
6

--------------------------------------------------------------------------------

 

(g) No Conflicts.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation by Purchaser of the transactions contemplated
hereby do not (i) result in a violation of the organizational documents of
Purchaser, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Purchaser is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Purchaser, except in
the case of clauses (ii) and (iii) above, that do not otherwise affect the
ability of Purchaser to consummate the transactions contemplated hereby.
 
(h) Restricted Securities.  Purchaser understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
(i) Legends.  It is understood that certificates evidencing the Securities may
bear a restrictive legend.
 
(j) No Legal, Tax or Investment Advice.  Purchaser understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Purchaser in connection with the purchase of the Securities constitutes
legal, tax or investment advice.  Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities, including without
limitation the tax ramifications imposed on a purchaser of the Securities who is
not a United States citizen or tax payer.  Purchaser understands that there will
be withholding requirements imposed on the Company which will require deduction
from dividend payments on the Securities, and the Company is not responsible for
aiding the Purchaser to recapture any withheld payments.  Purchaser specifically
represents that it has consulted competent United States and international tax
experts about investing in and holding the Securities, withholding requirements
and tax reporting obligations.
 
(k)           Acknowledgment of Disclaimer of Other Representations and
Warranties.  Purchaser acknowledges and agrees that, except for the
representations and warranties expressly set forth in Section III.1 of this
Agreement, (i) the Company makes no, and has not made any, representations or
warranties relating to itself or its business or otherwise in connection with
the transactions contemplated hereby, and Purchaser is not relying on any
representation or warranty except for those expressly set forth in Section
III.1, (ii) no Person has been authorized by the Company to make any
representation or warranty relating to itself or its business or otherwise in
connection with the transactions contemplated hereby, and if made, such
representation or warranty must not be relied upon by Purchaser, and (iii) any
estimates, projections, predictions, data, financial information, memoranda,
presentations or any other materials or information provided to Purchaser or any
of its representatives are, and shall not be, deemed to be or include
representations or warranties unless any such materials or information is the
subject of an express representation or warranty set forth in Section III.1 of
this Agreement.
 

 
7

--------------------------------------------------------------------------------

 

    OTHER AGREEMENTS OF THE PARTIES
 
III.3 Transfer Restrictions.
 
(a) The Securities will only be disposed of pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with any applicable state
securities laws.  In connection with any transfer of the Securities, other than
(i) pursuant to an effective registration statement, (ii) to the Company, or
(iii) pursuant to Rule 144, the Company may require the transferor to provide to
the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act.
 
(b) The Purchaser agrees to the imprinting, so long as is required, of the
following legend on any certificate evidencing any of the Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
(c) No Obligation to Register the Securities.  For the avoidance of confusion,
the Company is not obligation at any time to register with the Securities and
Exchange Commission or any state or other authority any of the Securities for a
public offering by the Purchaser or any other person.
 
III.4 Integration.  The Company shall not, and shall use commercially reasonable
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale or issuance of the Securities to the
Purchaser or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 

 
8

--------------------------------------------------------------------------------

 

CONDITIONS
 
III.5 Conditions Precedent to the Obligations of the Purchaser.  The obligation
of the Purchaser to acquire the Securities at the Closing Date is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing Date, of each
of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for representations and warranties that are already qualified by
materiality) as of the date when made and as of the Closing Date as though made
on and as of such date;
 
(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing Date; and
 
(c) Deliveries.  The Company will deliver a certificate representing the
Securities.
 
III.6 Conditions Precedent to the Obligations of the Company.  The obligation of
the Company to sell the Securities at the Closing Date is subject to the
satisfaction or waiver by the Company, at or before the Closing Date, of each of
the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects
(except for representations and warranties that are already qualified by
materiality) as of the date when made and as of the Closing Date as though made
on and as of such date;
 
(b) Performance.  The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing Date; and
 
(c) Deliveries.  The Purchaser shall have delivered to the Company the Purchase
Price.
 
ARTICLE IV
 
MISCELLANEOUS
 
IV.1 Termination.  This Agreement may be terminated by the Company for any
reason, by written notice to the Purchaser, at any time prior to the Closing
Date.  Unless terminated by the Company, this Agreement is an irrevocable
commitment by the Purchaser to purchase the Securities.
 
IV.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 

IV.3 Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing Date, and without further consideration, the parties will
execute and deliver to each other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
IV.4 Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section VII.4 prior to 4:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this
Section VII.4 on a day that is not a Trading Day or later than 4:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.
 
IV.5 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
IV.6 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
IV.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Purchaser nor the Company may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party.
 
IV.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 

 
10

--------------------------------------------------------------------------------

 

IV.9 Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Nevada without regard to the conflicts of laws principles thereof. The parties
hereto hereby irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement, shall be brought solely
in a federal or state court located in the State of Nevada. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the State of Nevada and
agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in the State of Nevada. The parties hereto waive any claim that
any such jurisdiction is not a convenient forum for any such suit or proceeding
and any defense or lack of in personam jurisdiction with respect thereto. In the
event of any such action or proceeding, the party prevailing therein shall be
entitled to payment from the other party hereto of its reasonable counsel fees
and disbursements in an amount judicially determined.  THE COMPANY AND THE
PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
IV.10 Survival.  The representations and warranties contained herein shall
survive the Closing Date for a period of two years.  The agreements and
covenants will survive the Closing  Date for a period of three years.
 
IV.11 Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
IV.12 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
IV.13 Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
 
 

 
11

--------------------------------------------------------------------------------

 
      
       IV.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
IV.15 No Short Selling. From the date that the Purchaser learned of the
opportunity to purchase the Securities until December 31, 2012, neither the
Purchaser nor any affiliate has directly or indirectly established or agreed to
establish, nor will the Purchaser nor any affiliate directly or indirectly
establish or agree to establish, any hedge, “put equivalent position” (as
defined in Rule 16a-1 under the Exchange Act) or other position in the Common
Stock that is outstanding that is designed to or could reasonably be expected to
lead to or result in a direct or indirect disposition of any of the Securities
by the Purchaser, Affiliate of the Purchaser or any other person or entity.  For
purposes hereof, a “hedge or other position” includes, without limitation,
effecting any short sale or having in effect any short position (whether or not
such sale or position is against the box and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from the
Common Stock.  The Purchaser acknowledges that this representation is made for
the benefit of the Company, which may assert claims arising out of the breach of
this Section VI.15.
 
IV.16 The Purchaser represents that with respect to Exhibits A, A-1 and A-2 of
this Agreement, the information supplied in Exhibits A, A-1 and A-2 to the
agreement between the parties dated ______ remains applicable and current, and
that the Company can exhibit and rely upon that documentation in respect of this
Agreement. 
 
IV.17 Special Blue Sky Notice.  Special information and disclosures required by
applicable state securities laws may appear on the immediately following page.
 

 
12

--------------------------------------------------------------------------------

 

FOR RESIDENTS OF ALL STATES:
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED.  THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY.
 
FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR
DETERMINED THE ADEQUACY OF THIS DOCUMENT OR ANY OTHER SUBSCRIPTION DOCUMENT OR
DISCLOSURE DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
FOR FLORIDA RESIDENTS:
 
IF THE UNDERSIGNED IS A RESIDENT OF THE STATE OF FLORIDA OR IS PURCHASING THE
SECURITIES WITHIN THE STATE OF FLORIDA, SUCH PURCHASER ACKNOWLEDGES THAT HE HAS
BEEN ADVISED AND THAT HE UNDERSTANDS THAT PURSUANT TO SUBSECTION 517.061(12)(A)
OF THE FLORIDA SECURITIES ACT, HE HAS THE RIGHT TO CANCEL HIS PURCHASE OF THE
SHARES WITHOUT INCURRING ANY LIABILITY TO THE COMPANY, THE COMPANY OR ANY OTHER
PERSON, WITHIN THREE DAYS FOLLOWING THE DATE OF THE TENDER OF CONSIDERATION FOR
THE SHARES, WHICHEVER COMES LATER, AND TO RECEIVE BACK, WITHOUT PENALTY OR
DEDUCTION OF ANY KIND, ANY CONSIDERATION GIVEN FOR THE SECURITIES.  IF THE
FLORIDA SUBSCRIBER WISHES TO EXERCISE SUCH RIGHT, HE SHOULD NOTIFY THE COMPANY
OF HIS INTENTION TO DO SO.
 
FOR PENNSYLVANIA RESIDENTS
 
IF THE UNDERSIGNED IS A RESIDENT OF THE COMMONWEALTH OF PENNSYLVANIA OR IS
PURCHASING THE SECURITIES WITHIN THE COMMONWEALTH OF PENNSYLVANIA, SUCH
PURCHASER ACKNOWLEDGES THAT HE HAS BEEN ADVISED AND THAT HE UNDERSTANDS THAT
PURSUANT TO SECTION 207(M) OF THE PENNSYLVANIA SECURITIES ACT OF 1972, AS
AMENDED (THE “PENNSYLVANIA ACT”), HE HAS THE RIGHT TO CANCEL HIS PURCHASE OF
SECURITIES AND TO RECEIVE A FULL REFUND OF ALL
 

 
13

--------------------------------------------------------------------------------

 
 
MONIES PAID WITHOUT INCURRING ANY LIABILITY TO THE COMPANY OR ANY OTHER PERSON
WITHIN TWO BUSINESS DAYS FROM THE DATE OF RECEIPT BY THE COMPANY OF HIS WRITTEN
BINDING CONTRACT OF PURCHASE, AS EVIDENCED BY THIS AGREEMENT.  THE UNDERSIGNED
ALSO ACKNOWLEDGES AND AGREES THAT THE SHARES MAY NOT BE SOLD FOR A PERIOD OF
TWELVE (12) MONTHS AFTER THE DATE OF PURCHASE (EXCEPT IN ACCORDANCE WITH
REGULATION 204.011 PROMULGATED UNDER THE PENNSYLVANIA ACT).
 
FOR FOREIGN INVESTORS:
 
IT IS THE RESPONSIBILITY OF EACH PERSON PURCHASING THE SECURITIES OFFERED HEREBY
TO FULLY OBSERVE THE LAWS OF ANY RELEVANT TERRITORY OR JURISDICTION OUTSIDE THE
UNITED STATES OF AMERICA IN CONNECTION WITH ANY SUCH PURCHASE.
 

 
14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
IMPERIAL RESOURCES, INC.
 
By:                                                                         
Name:  Robert R. Durbin
Title: Chief Executive Officer
 
Address for Notice:
 
Imperial Resources, Inc.
106 East 6th Street, Suite 900
Austin
Texas
78701


Tel: (513) 322-5740
Email: rdurbin@imperialoilandgas.com
Attn:  Robert Durbin
With a copy (which shall not constitute notice) to:
 
Robertson & Williams LLP
9658 North May Avenue, Suite 200
Oklahoma City, OK 73120-2714
Attn:  Mark Robertson, Esq.
Tel: (405) 848-1944
Fax: (405) 843-6707


 


 


 
COMPANY SIGNATURE PAGE
 



 
15

--------------------------------------------------------------------------------

 



Purchaser Signature Page
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of 31 December, 2010 (the “Purchase
Agreement”) by and among Imperial Resources, Inc. and the Purchaser, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
 
Name of Purchaser:
 
Coventry Capital, LLC
 
By:                                                                         
Name: Chris Smith
Title: Director
 
Tax Identification Number: Not Applicable
 
Address: 1201 Orange Street, Suite 600, Wilmington, Delaware 19801
 


 


 


 
Aggregate Purchase Price: $20,000
 
Number of Shares of Common Stock: 75,153

 
16

--------------------------------------------------------------------------------

 

APPENDIX A
 
Certain Definitions
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.
 
“Person” means an individual or a corporation, limited or general partnership,
trust, incorporated or unincorporated association, firm, joint venture, limited
liability company, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind.
 
 “Trading Day” means (i) a day on which the Common Stock of the Company is
traded on a Trading Market (other than the OTC Bulletin Board), or (ii) if the
Common Stock of the Company is not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Stock of the Company is traded in
the over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if
the Common Stock of the Company is not quoted on any Trading Market, a day on
which the Common Stock of the Company is traded in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock of the Company is not listed or quoted as set forth in
(i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTC Bulletin Board or otcMarkets on which the Common
Stock of the Company is listed or quoted for trading on the date in question.
 
       “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto.

 
17

--------------------------------------------------------------------------------

 



Exhibits:
 
A           Instruction Sheet for Purchaser; Purchaser Questionnaire
 





 
18

--------------------------------------------------------------------------------

 



Exhibit A
 
INSTRUCTION SHEET FOR PURCHASER
 
(to be read in conjunction with the entire
 
Securities Purchase Agreement (the “Agreement”))
 
A
Complete the following items relating to the Agreement.

 
 
1.
Review the entire Agreement (including the exhibits thereto) and complete and
execute the Purchaser Signature Page.  The Agreement must be executed by an
individual authorized to bind the Purchaser.

 
 
2.
Exhibit A-1 - Stock Certificate Questionnaire:

 
Provide the information requested by the Stock Certificate Questionnaire.
 
 
3.
Exhibit A-2 – Purchaser Certificate:

 
Provide the information requested by the Purchaser Certificate.
 
 
4.
Return, via facsimile, the signed Agreement, including the properly completed
Exhibits A-1 and A-2 to the Company.

 
 
5.
After completing instruction number four (4) above, deliver the original signed
Agreement, including the properly completed Exhibits A-1 and A-2 to the Company.

 
B.  
Payment Instructions.  Forward payment for the total amount of your subscription
(as indicated under “Aggregate Purchase Price” on the Purchaser Signature Page)
in U.S. dollars by wire transfer to the Company as follows:

 
Bank:                                OmniBank, PO Box 14549, Houston, TX 77221
 
ABA:                               
 
Account:                                
 
in the name of:                Imperial Resources, Inc.
 

 
19

--------------------------------------------------------------------------------

 

Exhibit A-1
 
IMPERIAL RESOURCES, INC.
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Please provide us with the following information:
 
1.
The exact name that the Common Stock are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:

 
Coventry Capital,
LLC                                                                                                                                
 
2.
The relationship between the Purchaser of the Common Stock and the Registered
Holder listed in response to item 1 above:

 


 
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:

 
1201 Orange Street, Suite 600, Wilmington, Delaware
19801                                                                                                                                
 


 


 
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:

 
Not
Applicable                                                                                                                                
 



 
20

--------------------------------------------------------------------------------

 



Exhibit A-2
 
IMPERIAL RESOURCES, INC.
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST,
FOUNDATION AND JOINT INVESTORS
 
If the Purchaser is a corporation, partnership, limited liability company,
trust, pension plan, foundation, joint Purchaser (other than a married couple)
or other entity, an authorized officer, partner, or trustee must complete, date
and sign this Certificate.
 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)           The Purchaser has been duly formed and is validly existing and has
full power and authority to invest in the Company.  The person signing on behalf
of the undersigned has the authority to execute and deliver the Securities
Purchase Agreement on behalf of the Purchaser and to take other actions with
respect thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
____           Limited Partnership
 
____           General Partnership
 
__ü           Limited Liability Company


 
____           Corporation
 
 
____
Revocable Trust (identify each grantor and indicate under what circumstances the
trust is revocable by the grantor):

 


(Continue on a separate piece of paper, if necessary.)
 
 
____
Other type of Trust (indicate type of trust and, for trusts other than pension
trusts, name the grantors and beneficiaries):

 
(Continue on a separate piece of paper, if necessary.)
 

 
21

--------------------------------------------------------------------------------

 

____ Other form of organization (indicate form of organization)
 
(            )
 
(c)           Indicate the approximate date the undersigned entity was
formed:  2007                                                                                                                     
 
(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.
 
 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 
 
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;

 
 
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 
 
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
 
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
 
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
___
9.
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

 

 
22

--------------------------------------------------------------------------------

 

 
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of the Exchange Act;

 
 
___
11.
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:

 
(Continue on a separate piece of paper, if necessary.)
 
Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.
 
(i) Delaware (ii) Delaware (iii) Not
Applicable                                                                                                                     
 


 


 
Dated: April 16, 2012
 
Coventry Capital,
LLC                                                                
Print Name of Purchaser
 


Name: Chris Smith
Title: Director
(Signature and title of authorized officer, partner or trustee)
 

 
23

--------------------------------------------------------------------------------

 

SECURITIES DELIVERY INSTRUCTIONS
 
Please instruct us as to where you would like the Common Stock delivered to at
the closing:
 
Name:                        Celtic Consultants, LLC
 
Company:                   ______________________________________________________
 
Address:                   6054-165 Street, Surrey, BC V3S 5V4
 
Telephone:               +604 575
8189______________________________________________________
 
Other Special Instructions: N/A__________________________________________
 

 
24

--------------------------------------------------------------------------------

 
